Case 1:20-mc-00114-GHW Document 3 Filed 02/26/20 Page 1of3

MISCELLANEOUS CASE COVER SHEET

 

PLAINTIFFS

Agros Shipping Co. Ltd.

Attorney’s (Firm Name, Address, and Telephone Number)

Chalos & Co, P.C.
55 Hamilton Avenue

Oyster Bay, New York 11771; Telephone: 516-714-4300

 

DEFENDANTS

Attorneys (If Known)

 

DESCRIPTION OF CASE

Petitioner requests an Order allowing for
the issuance of subpoenas to conduct
discovery in aid of foreign arbitration
pursuant to 28 U.S.C. §1782.

If yes, give date

Has this or a similar case been previously filed in SDNY ?

No? Yes? [| Judge Previously Assigned

If yes, was this case: vol.{_ | Invol. [ ] Dismissed. No [] Yes []

& Case No.

 

NATURE OF CASE

 

(J M 08-85 Motion to Compel
M 08-85 Motion to Quash
M 08-86 Internet Infringement
M 08-88 Surety Companies

C)
CO
O
[_] M 08-425 Sureties Proceedings
L)
CL
CO)

M 11-03 SEC Litigation to Freeze Account
M 11-188 GJ Subpoenas - Unsealed
M 11-189 GJ Subpoenas - Sealed
[] M 16-88 Sale of Unclaimed Seamen's’ Effects

M 18-66 Forfeiture Proceedings - Funds Held in trust.
28 USC 1746

(_] M 18-302 Registration of a Judgment from Another
District

O M 18-304 Administrative Subpoena Proceedings
[_] M 18-305 Registration of Student Loan Judgment
(] M 18-981 Nonjudicial Civil Forfeiture Proceeding

TC M 19-25 Order Authorizing IRS Officer to Enter
Premises for Levy

[_] M 19-58 General Bonds in Admiralty Purs. to Local
Admiralty Rule 8

(] M 19-63 Receivers - Property in Other Districts

(J M 19-78 Denial to Sue In Forma Pauperis

[_] M 22-1 Designation by U.S. Attorney of Individual to
accept service of summons and complaint

[_] M 22-2 Designation of individual to issue certified
copies in bankruptcy part

[_] M 23 Petition to Perpetuate Testimony

[_] M 25-1 Order for Entry to Effect Levy - IRS Matter

C] M 25-2 Permission to have access to safe deposit
boxes

M 26-1 Proceeding to Enforce Order of Administrator -
National Credit Union

Rev. 04/2019

CJ M 26-2 Application to Enforce Administrative Order
Rule 5A Rule of Division of Business among District
Judges

CO M 28 Warrant for Entry & Inspection of Premises

[_] M 29 Privacy Act Application

[_] M 30 Privacy Act Application

LJ M 31 Order of Commodity Exchange Commission
Directing Person to Pay Money

[] M 32 Petition for Writ to Produce Federal Prisoner in
State Court

C] M 33 Inspection Warrant - Department of Energy

C] M 34 Order of Another District Court that the State
Court Produce

LC] M 35 Order to Stay Transfer of Federal Prisoner

[_] M 36 National Labor Relations Board

[_] M 37 Application to Re-Open Civil Case(s) that are
more than 25 years old

C M 38 Application for Reassignment of Bankruptcy
Proceeding

| M 39 Application for Discovery and Inspection of
Defendant Detained in Federal Prison

[] M 41 Order of Return of 28:2254/2255 Petition

[_] M 42 Order Denying Stay of Deportation

(_] M 43 Contempt of Court in Bankruptcy

[_] M 44 Claim Compensation under Longshoremen &
Harbor Workers Compensation Act

[_] M 46 Order From Another District for Public Viewing

Cl M 47 Bankruptcy Cases - Before Appeal Filed

C] M 478 Transmission of Proposed Findings of Fact and
Conclusions of Law

Cl M 48 Application for Appointment of Counsel - No Case
In This Court

[_] M 49 Order Denying Commencement of Civil Action
Case 1:20-mc-00114-GHW Document 3 Filed 02/26/20 Page 2 of 3

NATURE OF CASE CONTINUED

C M 51 Order to Show Cause - Case Being Transferred
from Northern District of New York

‘| M 52 Application for Leave to File a Complaint

[_] M53 Order Barring Individual from Entering
Courthouse Building

Cl M 54 Immigration Naturalization - Order Delaying
Deportation

CJ M 55 Petition for Appointment of Impartial Umpire —
Labor Management Relations Act and Others

C] M 58 Application for Extension of Time to File Petition
for Removal

C] M 59 Application to Produce Federal Prisoner in State
Court

[_] M 67 Notice of Eviction to Squatters (USA Cases)

M 71 Application re: Federal Rules Cr. 11(e)(2)

M 72 Order of Attachment of Another District - EDNY
M 73 Subpoena to Government Agency

M 75 Application for Writ of Garnishment

M 76 Central Violations Bureau

¥| M77 Application to have subpoena issued to person
living in this district regarding action in foreign country
or tribunal

M 90 Order of Attachment
M 93 Letters Rogatory
M 94 Other

NSOOO0O0O

OOO

 
Case 1:20-mc-00114-GHW Document 3 Filed 02/26/20 Page 3 of 3

 

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:

JUDGE MISCELLANEOUS CASE NUMBER

 

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

 

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, |! HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

Ruby J. Krajick, Clerk of Court, Dated

by Rev. 04/2019
